Citation Nr: 1541424	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  13-28 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Penelope E. Gronbeck, Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel

INTRODUCTION

The Veteran served on active duty from December 1965 to November 1967. 

The matter comes before the Board of Veterans' Appeals  (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in Manchester, New Hampshire.  Jurisdiction was subsequently transferred to the RO in White River Junction, Vermont.  

In light of Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the Board has characterized the issue on appeal so as to encompass all possible diagnosed psychiatric disorders.  

In March 2015, the Veteran and his spouse testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the file.  The record was held open for 60 days until May 9, 2015 to allow the Veteran to submit additional evidence.  An additional 60 day extension was granted on June 18, 2015.  

In June 2015, the Veteran submitted additional evidence along with a waiver of Agency of Original Jurisdiction (AOJ) consideration of such evidence.  38 C.F.R. § 20.1304(c) (2015).  The Board observes that section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, which amends 38 U.S.C. § 7105 by adding new paragraph (e), provides that if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  In the instant case, the Veteran's substantive appeal was received in May 2013.  In turn, a waiver of this additional evidence was not necessary.  Regardless, the Board may properly consider such evidence.  

As a final preliminary matter, the Board notes that this appeal was processed using the paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) claims processing systems.  

FINDING OF FACT

The Veteran's claimed stressors are consistent with the places, types, and circumstances of his service in Vietnam; and a private medical opinion has determined that the Veteran meets the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, (DSM-IV) criteria for PTSD and depressive disorder based on these claimed stressors. 


CONCLUSION OF LAW

The criteria for service connection for PTSD and depressive disorder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.303, 3.304 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for PTSD and depressive disorder constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations in regard to this issue. 

The Veteran is seeking service connection for an acquired psychiatric disorder, to include PTSD.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R.  § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  (The Board notes that VA recently updated references in its regulations to the Fifth Edition of the DSM (DSM-V). However, the changes do not apply to claims that were certified for appeal to the Board on or before August 4, 2014.  See 80 Fed. Reg. 14,308  (March 19, 2015) (Applicability Date).  Inasmuch as the Veteran's appeal was originally certified to the Board in April 2014, the amendments are not applicable.)

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran served in Vietnam from November 1966 to November 1967.  His military occupational specialty was general supply specialist.  He is the recipient of the Vietnam Campaign Medal and Vietnam Service Medal.  He also participated in the Vietnam Counteroffensive II.  He has reported serving in a combat area and witnessing causalities, particularly involving children.  Under the new criteria, the Veteran's claimed stressors effectively include a fear for his life that is consistent with the places, types, and circumstances of the Veteran's service in Vietnam as detailed in his service personnel records.  In turn, as his stressor is related to a fear of hostile military or terrorist activity, his lay testimony alone may establish the occurrence of the claimed in-service stressor.  

Importantly, the evidence of record shows that the Veteran suffered a stroke in 1978, which has inhibited his ability to communicate.  Nevertheless, in statements of record and at the Board hearing, the Veteran's spouse reported that she had been married to the Veteran since 1968.  Prior to his stroke and since his return from Vietnam, she reported that she witnessed the Veteran exhibit depression, crying, and nightmares about Vietnam.  

The Veteran was afforded a VA examination in November 2010.  The claims file was reviewed.  However, the examiner noted that the Veteran had a stroke at age 32, which robbed him of the ability to remember significant events in his life and to live independently.  Again, his wife reported that he used to have terrible nightmares about Vietnam before the stroke.  However, the Veteran was unable to provide any history and all the information came from his wife.  The examiner diagnosed cognitive disorder, not otherwise specified.  The examiner opined that the Veteran's mental health difficulties were not related to any experiences in service.  

In support of his claim, the Veteran submitted a May 2015 private psychological evaluation from a licensed clinical psychologist.  The examiner indicated that, due to the Veteran's difficulty with expressive language, the Veteran was interviewed for over an hour and 40 minutes.  The Veteran responded using one-to-two word phrases, responding to yes or no questions, and performing physical gestures.  The responses appeared appropriate within the context of the questions.  A thorough medical history was taken.  It was noted that the Veteran's duties were primarily in a combat area in Vietnam.  Shortly after his service, he married his wife and, in 1978, he suffered from a stroke.  He reported experiencing no traumatic events prior to his service.  He endorsed symptoms of anxiety and depression with onset upon return from Vietnam.  He became much more worried about his children's well-being, after witnessing things that had occurred to children in Vietnam.  He continued to have feelings of sadness and guilt about people being killed in Vietnam.  He acknowledged intrusive memories, nightmares and flashbacks.  He indicated that memories were triggered by smells.  In discussing memories about Vietnam, the Veteran's demeanor changed noticeably.  He was particularly bothered by memories of dead children and families who had been killed.  He reported that although not directly involved in firefights, he was always prepared for combat while serving in Vietnam.  

The examiner found that the Veteran appeared to be continuing to experience symptoms associated with his service in Vietnam and with witnessing casualties.  He reported continued symptoms of nightmares, flashback, intrusive memories, and other forms of reexperiencing.  He also indicated that he had experienced symptoms of depression since his return.  The examiner reported that it appeared that, while his trauma-related symptoms may have changed to some degree since the onset of the stroke, they have not remitted or extinguished.  He acknowledged experiencing a sense of fear and discomfort during the course of the evaluation and his memories of Vietnam.  The examiner found that it appeared highly likely that the Veteran continued to suffer from symptoms of PTSD, as well as depression, associated with his military service.  The diagnoses were PTSD, chronic, and depressive disorder, not otherwise specified.  

The Board observes that the private evaluation was based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and provides a sufficient rationale for its findings.  See Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Moreover, if a Veteran has received a diagnosis of PTSD from a competent medical professional, VA must assume that the diagnosis was made in accordance with the appropriate psychiatric criteria in regard to the adequacy of the symptomatology and the sufficiency of the stressor.  Cohen v. Brown, 10 Vet. App. 128, 153 (1997).  VA can only reject such a diagnosis on a finding that the preponderance of the evidence is against (1) the PTSD diagnosis, (2) the occurrence of the in-service stressor, or (3) the connection of the current condition to the in-service stressor.  The adequacy of a stressor, sufficiency of symptomatology, and diagnosis are all medical determinations. Cohen, 143-44.  In the instant case, the Board finds that the private examiner's diagnosis of PTSD meets the DSM-IV criteria as it was based on the Veteran's claimed in-service stressors, a full medical history, and compatible symptomatology.

Therefore, based on the evidence of record, the Board finds that service connection for PTSD is warranted under the regulatory change to 38 C.F.R § 3.304.  Again, the Veteran's claimed stressors effectively include a fear for his life consistent with the places, types, and circumstances of the Veteran's service in Vietnam as detailed in his service personnel record.  His lay testimony alone may therefore establish the occurrence of the claimed in-service stressor.  

In reaching such determination, the Board recognizes that there is conflicting medical evidence as to whether the Veteran meets the criteria for a diagnosis of PTSD.  In this regard, the November 2010 VA examiner found that he did not meet the criteria as the Veteran suffered from a cognitive disorder that was not related to service.  However, a private licensed clinical psychologist has confirmed that the claimed in-service stressors are adequate to support a diagnosis of PTSD.  As discussed above, the Board has found the private evaluation to be sufficient for appellate review and meets the DSM-IV criteria.  The Board is thus presented with conflicting evidence that is essentially in a state of equipoise as to the medical conclusions to be drawn.  In such situations, a decision favorable to the appellant is mandated by 38 U.S.C.A. § 5107(b).  

Accordingly, the Board finds that the Veteran does suffer from PTSD and that his PTSD has been sufficiently linked to wartime experiences.  In sum, when resolving the benefit of the doubt in favor of the Veteran, the Board finds that the statutory and regulatory criteria for entitlement to service connection for PTSD have been met.  In addition, the private examiner has also attributed the Veteran's depressive disorder to military service.  Hence, service connection is also warranted for depressive disorder.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for PTSD and depressive disorder is granted.  



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


